Exhibit 10.1

 

FIBERTOWER CORPORATION

 

WAIVER OF

ACCELERATION OF BENEFITS UPON CHANGE OF CONTROL

 

This Waiver of Acceleration of Benefits Upon Change of Control (this “Waiver”),
is entered into between FiberTower Corporation, a Delaware corporation (the
“Company”) and Kurt J. Van Wagenen (the “Executive”) and is effective as of the
date of the last signature hereof.

 

RECITALS

 

WHEREAS, a change of control of the Company may occur as a result of the
mandatory redemption of the Company’s 9.00% Mandatorily Redeemable Convertible
Senior Secured Notes due 2012 (the “Change of Control”);

 

WHEREAS, the Executive and the Company have entered into the following
agreements that provide the following benefits that would accelerate upon a
change of control:

 

1.  Pursuant to that certain Signing Bonus Agreement dated April 9, 2008 between
the Company and the Executive (the “Signing Bonus Agreement”), the Company has
agreed to pay the Executive a cash signing bonus of $666,667 on April 9, 2010
and an additional cash signing bonus of $333,333 on April 9, 2011 if the
Executive continues to remain employed on such dates.  If a change of control
(as defined therein) occurs on or before April 9, 2011, then any cash amounts
not yet vested and paid under the Signing Bonus Agreement will become
immediately vested, due and payable.

 

2.  Pursuant to that certain Executive Employment Agreement dated April 9, 2008
between the Company and the Executive (the “Employment Agreement”), the Company
agreed to grant to the Executive 875,000 shares of restricted stock and an
option to purchase 1,125,000 shares of common stock of the Company under the
FiberTower Stock Incentive Plan.  Pursuant to that certain Restricted Stock
Agreement, on April 9, 2008 the Company granted to the Executive 875,000 shares
of restricted stock with 25% of the granted shares vesting annually on each of
the first, second, third and fourth anniversary dates of the grant.  Pursuant to
that certain Incentive Stock Option, on April 9, 2008 the Company granted to the
Executive an incentive stock option to purchase 1,125,000 shares of common stock
of the Company with 25% of the shares which are subject to the option vesting
and becoming exercisable on the first anniversary date of the grant and
1/48th of the shares which are subject to the option vesting and becoming
exercisable monthly for the next 36 months.  As provided in the Employment
Agreement and in the respective grant agreements, if a change of control (as
defined therein) occurs and the Executive does not resign without good reason
and is not terminated with cause during the six-month period following the
change of control, then any unvested shares of restricted stock or options that
have not yet become vested and exercisable shall become vested and exercisable
six months following the change of control.

 

3.  Pursuant to that certain Incentive Stock Option, on March 17, 2009 the
Company granted to the Executive an incentive stock option to purchase 500,000
shares of common stock

 

1

--------------------------------------------------------------------------------


 

of the Company with 25% of the shares which are subject to the option vesting
and becoming exercisable on the first anniversary date of the grant and 2.08% of
the shares which are subject to the option vesting and becoming exercisable
monthly for the next 36 months.  In the event of a change of control (as defined
therein), then immediately prior to the consummation of such change of control,
any of the shares which are subject to the option that have not yet become
vested and exercisable will vest and become exercisable on a basis that gives
the Executive an opportunity, as determined by the Company’s board of directors,
to participate as a stockholder in the change of control transaction following
exercise;

 

WHEREAS, the Executive desires to voluntarily relinquish, waive, forfeit and
disclaim, the acceleration of certain of the above described benefits that would
otherwise occur upon the Change of Control; and

 

WHEREAS, the Company and Executive wish to waive any requirement in
Section 5(h)(i) and (ii) of the Employment Agreement that would otherwise delay
vesting of the cash signing bonus and shares of restricted stock until six
months after the Change of Control.

 

NOW THEREFORE, in consideration of the mutual terms, conditions, and covenants
set forth herein, and the ongoing employment relationship and compensation to be
paid and received in connection therewith, the Company and Executive agree as
follows:

 


1.                                       WAIVER OF ACCELERATION OF BENEFITS UPON
CHANGE OF CONTROL.  THE EXECUTIVE HEREBY UNCONDITIONALLY AND VOLUNTARILY AND
IRREVOCABLY RELINQUISHES, WAIVES FORFEITS AND DISCLAIMS THE ACCELERATION OF THE
FOLLOWING BENEFITS THAT WOULD OTHERWISE RESULT FROM THE CHANGE OF CONTROL:


 


(I)                                     ACCELERATION OF VESTING AND PAYMENT OF
THE CASH SIGNING BONUS THAT WOULD OCCUR BY REASON OF THE CHANGE OF CONTROL OF
ANY AMOUNTS THAT WOULD OTHERWISE VEST AND BECOME PAYABLE PURSUANT TO THE TERMS
OF THE SIGNING BONUS AGREEMENT AFTER DECEMBER 31, 2010.


 


(II)                                  ACCELERATION OF EXERCISABILITY THAT WOULD
OCCUR BY REASON OF THE CHANGE OF CONTROL OF THE INCENTIVE STOCK OPTIONS GRANTED
ON APRIL 9, 2008 AND MARCH 17, 2009 THAT HAVE NOT OTHERWISE BECOME VESTED AND
EXERCISABLE AS OF THE CHANGE OF CONTROL; PROVIDED, HOWEVER, THAT WITH RESPECT TO
ANY INCENTIVE STOCK OPTION THE EXERCISE PRICE OF WHICH IS LESS THAN THE FAIR
MARKET VALUE (AS DEFINED IN THE FIBERTOWER CORPORATION STOCK INCENTIVE PLAN) OF
THE COMMON STOCK OF THE COMPANY ON THE EFFECTIVE DATE OF THIS WAIVER, THE
ACCELERATION OF EXERCISABILITY OF THESE OPTIONS IS WAIVED ONLY IF THE CHANGE OF
CONTROL OCCURS AFTER DECEMBER 31, 2009.


 


(III)                               ACCELERATION OF VESTING THAT WOULD OCCUR BY
REASON OF THE CHANGE OF CONTROL OF ANY SHARES OF RESTRICTED STOCK WHICH WERE
GRANTED ON APRIL 9, 2008 THAT WOULD OTHERWISE VEST AFTER DECEMBER 31, 2010.


 


2.                                       WAIVER OF ANY SIX-MONTH DELAY IN
EMPLOYMENT AGREEMENT UPON CHANGE OF CONTROL.  THE COMPANY AND THE EXECUTIVE
HEREBY AGREE THAT THE PROVISIONS OF SECTION 5(H)(I) AND

 

2

--------------------------------------------------------------------------------


 


(II) OF THE EMPLOYMENT AGREEMENT THAT WOULD OTHERWISE DELAY VESTING UNTIL SIX
MONTHS AFTER A CHANGE OF CONTROL SHALL NOT APPLY AS A RESULT OF THE CHANGE IN
CONTROL TO THE VESTING AND PAYMENT OF ANY CASH SIGNING BONUS AMOUNT PAYABLE
PURSUANT TO THE TERMS OF THE SIGNING BONUS AGREEMENT AND TO ANY SHARES OF
RESTRICTED STOCK WHICH WERE GRANTED ON APRIL 9, 2008, THAT WOULD, IN THE ABSENCE
OF A CHANGE IN CONTROL, OTHERWISE VEST ON APRIL 9, 2010.


 


3.                                       EXCEPT AS OTHERWISE PROVIDED HEREIN,
ALL OTHER TERMS AND PROVISIONS OF THE AGREEMENTS DESCRIBED ABOVE WILL REMAIN IN
FULL FORCE AND EFFECT.


 


THE PARTIES HAVE EXECUTED THIS WAIVER EFFECTIVE AS OF THE DATE OF THE LAST
SIGNATURE HEREOF.


 

FIBERTOWER CORPORATION

 

EXECUTIVE:

 

 

 

 

 

 

 

 

By:

/s/ John P. Kelly

 

By:

/s/ Kurt J. Van Wagenen

Printed Name:

John P. Kelly

 

Printed Name:

Kurt J. Van Wagenen

Title:

Chairman-Compensation Committee-

 

Title:

President and CEO

 

FiberTower Corporation

 

Date:

December 11, 2009

Date:

December 16, 2009

 

 

 

 

3

--------------------------------------------------------------------------------